            Case 1:20-cv-01048-DAD-SAB Document 86 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     CHARLES CRISWELL, et al.,                         Case No. 1:20-cv-01048-DAD-SAB
11
                      Plaintiffs,                      ORDER GRANTING WITHDRAWAL OF
12                                                     LAUREN M. HARDING AS ATTORNEY
             v.                                        FOR PLAINTIFFS AND DIRECTING
13                                                     CLERK OF COURT TO TERMINATE
     MICHAEL BOUDREAUX,                                LAUREN M. HARDING AS ATTORNEY
14                                                     OF RECORD
                      Defendant.
15                                                     (ECF No. 85)

16

17          On September 17, 2021, a notice of withdrawal of Lauren M. Harding as counsel for

18 Plaintiffs was filed. (ECF No. 85.) Other counsel from the law firm of Munger, Tolles & Olson

19 LLP, remains as counsel of record.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1.       The request to withdraw Lauren M. Harding as counsel is GRANTED; and

22          2.       The Clerk of the Court is DIRECTED to terminate Lauren M. Harding as attorney

23                   for Plaintiffs.

24
     IT IS SO ORDERED.
25

26 Dated:         September 20, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
